


Exhibit 10.14
AMENDED AND RESTATED
RESTRICTED STOCK EQUIVALENT AWARD AGREEMENT




WHEREAS, Energizer Holdings, Inc. (“Company”) previously granted a restricted
stock equivalent award to __________ (“Recipient”) with respect to _______
shares of Company common stock under the Energizer Holdings, Inc. Equity
Incentive Plan (“Plan”) pursuant to that certain Restricted Stock Equivalent
Award Agreement entered into between the Recipient and the Company on July 8,
2015 (“Prior Award Agreement”); and
WHEREAS, the Company and the Recipient desire to amend and restate the Prior
Award Agreement.
NOW, THEREFORE, the Prior Award Agreement is amended and restated in its
entirety to read as follows:
In consideration of the mutual covenants contained herein, the Company and the
Recipient hereby agree as follows:


ARTICLE I - COMPANY COVENANTS


Company hereby covenants:


1.
Award.



The Company, pursuant to its Equity Incentive Plan (the “Plan”), grants to
Recipient a Restricted Stock Equivalent Award of 5,589 restricted common stock
equivalents (“Equivalents”). This Award Agreement is subject to the provisions
of the Plan and to the following terms and conditions.


2.
Vesting; Payment.



The Equivalents granted to Recipient will vest on July 8, 2018, subject to the
provisions of this Award Agreement (such date is hereinafter referred to as the
“Vesting/Payment Date”).


Upon vesting, each vested Equivalent will convert, at that time into one share
of the Company’s $.01 par value Common Stock (“Common Stock”), which will be
issued to the Recipient on, or as soon as practicable after, the Vesting/Payment
Date, but not later than December 31st of the year in which the Vesting/Payment
Date occurs.


3.
Additional Cash Payment.



Additional cash payments equal to the amount of dividends, if any, which would
have been paid to the Recipient had shares of Common Stock been issued in lieu
of the Equivalents, as well as any cash dividend for which the record date has
passed but the payment date has not yet occurred, will be paid on or after the
Vesting/Payment Date, but not later than the December 31st of the year in which
the Vesting/Payment Date occurs. No interest shall be included in the
calculation of such additional cash payment.


4.
Acceleration.



Notwithstanding the provisions of paragraph 2 above, all Equivalents credited to
the Recipient will immediately vest, convert into shares of Common Stock and be
paid to the Recipient, his or her designated beneficiary, or his or her legal
representative, in accordance with the terms of the Plan, in the event of:


(a)    the Recipient’s death;
(b)    the Recipient’s Disability;
(c)    a Change of Control of the Company; or




--------------------------------------------------------------------------------




(d)    termination of the Recipient’s service from the Board of Directors of the
Company due to mandatory retirement as set forth in the Company’s Corporate
Governance Principles.


In the event of acceleration because of the occurrence of one of the first two
events above, the shares of Common Stock into which the Equivalents convert will
be issued, and related payments, if any, shall be paid, no later than the later
of (i) the 15th day of the third calendar month following such event, or (ii) a
date after such event, but not later than the December 31st immediately
following such event. In the event of acceleration because of the occurrence of
a Change of Control of the Company, the shares of Common Stock into which the
Equivalents convert will be issued, and related payments, if any, shall be paid,
no later than the later of (i) the 15th day of the third calendar month
following the Change of Control, or (ii) a date after the Change of Control, but
not later than the December 31st immediately following the Change of Control. In
the event of acceleration because of the occurrence of the last event above, the
shares of Common Stock into which the Equivalents convert will be issued, and
related payments, if any, shall be paid on, or as soon as practicable after, the
Vesting/Payment Date, but not later than December 31st of the year in which the
Vesting/Payment Date occurs


5.
Forfeiture.



All rights in and to any and all Equivalents granted pursuant to this Award
Agreement, and to any shares of Common Stock into which they would convert,
which have not vested as described in paragraphs 2 or 4 above, shall be
forfeited upon the Recipient’s voluntary or involuntary termination of service
on the Board as a director.


6.
Shareholder Rights; Adjustment of Equivalents.



Recipient shall not be entitled, prior to the conversion of Equivalents into
shares of Common Stock, to any rights as a shareholder with respect to such
shares of Common Stock, including the right to vote, sell, pledge, transfer or
otherwise dispose of the shares. Recipient shall, however, have the right to
designate a beneficiary to receive such shares of Common Stock under this Award
Agreement, subject to the provisions of Section V of the Plan. The number of
Equivalents credited to Recipient may be adjusted, in the sole discretion of the
Nominating and Executive Compensation Committee of the Company’s Board of
Directors, in accordance with the provisions of Section VI(F) of the Plan.


7.
Other.



The Company reserves the right, as determined by the Committee, to convert this
Award Agreement to a substantially equivalent award and to make any other
modification it may consider necessary or advisable to comply with any
applicable law or governmental regulation, or to preserve the tax deductibility
of any payments hereunder.


8.
Definitions.



Affiliates shall mean all entities within the controlled group that includes the
Company, as defined in Code Sections 414(b) and 414(c) and the regulations
thereunder, provided that the language “at least 50 percent” shall be used
instead of “at least 80 percent” each place it appears in such definition.


Change of Control shall mean the following:


(a)    The acquisition by one person, or more than one person acting as a group,
of ownership of stock (including Common Stock) of the Company that, together
with stock held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the stock of the Company.
Notwithstanding the above, if any person or more than one person acting as a
group, is considered to own more than 50% of the total fair market value or
total voting power of the stock of the Company, the acquisition of additional
stock by the same person or persons will not constitute a Change of Control; or






--------------------------------------------------------------------------------




(b)    A majority of the members of the Company’s Board of Directors is replaced
during any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board of Directors before
the date of the appointment or election.


Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.


This definition of Change of Control shall be interpreted in accordance with,
and in a manner that will bring the definition into compliance with, the
regulations under Section 409A of the Internal Revenue Code.


Disability shall mean such term as defined for purposes of Code Section 409A and
in accordance with regulations and other guidance promulgated thereunder.


ARTICLE II - OTHER AGREEMENTS


1.
Governing Law.



All questions pertaining to the validity, construction, execution, and
performance of this Award Agreement shall be construed in accordance with, and
be governed by, the laws of the State of Missouri, without giving effect to the
choice of law principles thereof.


2.
Notices.



Any notices necessary or required to be given under this Award Agreement shall
be sufficiently given if in writing, and personally delivered or mailed by
registered or certified mail, return receipt requested, postage prepaid, to the
last known addresses of the parties hereto, or to such other address or
addresses as any of the parties shall have specified in writing to the other
party hereto.


3.
Entire Agreement.



This Award Agreement constitutes the entire agreement of the parties hereto with
respect to the matters contained herein, and no modification, amendment, or
waiver of any of the provision of this Award Agreement shall be effective unless
in writing and signed by all parties hereto. This Award Agreement constitutes
the only agreement between the parties hereto with respect to the matters herein
contained.


4.
Waiver.



No change or modification of this Award Agreement shall be valid unless the same
is in writing and signed by all the parties hereto. No waiver of any provision
of this Award Agreement shall be valid unless in writing and signed by the party
against whom it is sought to be enforced.






--------------------------------------------------------------------------------




5.
Counterparts; Effect of Recipient’s Signature.



This Award Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party, it being
understood that both parties need not sign the same counterpart. The provisions
of this Award Agreement shall not be valid and in effect until such execution by
both parties. By the execution of this Award Agreement, Recipient signifies that
Recipient has fully read, completely understands, and voluntarily agrees with
this Award Agreement consisting of five (5) pages and knowingly and voluntarily
accepts all of its terms and conditions.


6.
Effective Date.



This Award Agreement shall be deemed to be effective as of the date executed.


IN WITNESS WHEREOF, the Company duly executed this Award Agreement as of
November 16, 2015, and Recipient duly executed it as of
________________________, 2015.




ACKNOWLEDGED AND ACCEPTED:        ENERGIZER HOLDINGS, INC.



--------------------------------------------------------------------------------





__________________________________        By:     [alansignature.jpg]
Recipient                         Alan R. Hoskins
Chief Executive Officer






